OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05550 The Alger Portfolios (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: December 31 Date of reporting period: September 30, 2015 ITEM 1. Schedule of Investments. - 2 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) COMMON STOCKS—91.5% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 23,166 $ AEROSPACE & DEFENSE—2.2% Honeywell International, Inc. 71,239 6,745,621 Lockheed Martin Corp. 11,174 2,316,482 The Boeing Co. 20,152 2,638,904 AIR FREIGHT & LOGISTICS—0.9% United Parcel Service, Inc., Cl. B 48,187 AIRLINES—0.6% United Continental Holdings, Inc.* 59,420 ALTERNATIVE CARRIERS—0.2% Level 3 Communications, Inc.* 26,050 APPAREL ACCESSORIES & LUXURY GOODS—0.5% PVH Corp. 14,325 1,460,291 Ralph Lauren Corp. 10,400 1,228,864 APPAREL RETAIL—0.6% VF Corp. 49,200 APPLICATION SOFTWARE—2.1% Adobe Systems, Inc.* 51,477 4,232,439 salesforce.com, inc.* 103,675 7,198,155 AUTO PARTS & EQUIPMENT—1.3% Delphi Automotive PLC. 92,260 AUTOMOBILE MANUFACTURERS—0.2% Tesla Motors, Inc.* 4,400 BIOTECHNOLOGY—8.0% ACADIA Pharmaceuticals, Inc.* 23,600 780,452 Amgen, Inc. 27,400 3,789,968 Biogen, Inc.* 14,681 4,284,062 BioMarin Pharmaceutical, Inc.* 19,752 2,080,281 Celgene Corp.* 67,211 7,270,214 Gilead Sciences, Inc. 102,728 10,086,862 Incyte Corp.* 34,421 3,797,669 Intercept Pharmaceuticals, Inc.* 10,449 1,733,071 Regeneron Pharmaceuticals, Inc.* 1,800 837,252 United Therapeutics Corp.* 7,825 1,026,953 Vertex Pharmaceuticals, Inc.* 74,742 7,783,632 BREWERS—1.8% Anheuser-Busch InBev SA# 31,800 3,380,976 Molson Coors Brewing Co., Cl. B 69,686 5,785,332 SABMiller PLC.* 14,800 837,926 BUILDING PRODUCTS—0.5% Fortune Brands Home & Security, Inc. 13,794 654,801 Lennox International, Inc. 18,691 2,118,251 - 3 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CABLE & SATELLITE—1.4% Comcast Corporation, Cl. A 137,204 $ COMMUNICATIONS EQUIPMENT—0.9% Arista Networks, Inc.* 34,554 2,114,359 ARRIS Group, Inc.* 43,100 1,119,307 Cisco Systems, Inc. 64,700 1,698,375 CONSUMER FINANCE—0.2% LendingClub Corp.* 86,900 DATA PROCESSING & OUTSOURCED SERVICES—4.1% Alliance Data Systems Corp.* 18,111 4,690,387 Fiserv, Inc.* 5,872 508,574 Visa, Inc., Cl. A 243,715 16,977,187 DRUG RETAIL—1.8% CVS Caremark Corp. 45,603 4,399,777 Rite Aid Corp.* 139,547 847,050 Walgreens Boots Alliance, Inc. 55,397 4,603,491 FOOD RETAIL—0.9% The Kroger Co. 136,474 FOOTWEAR—0.3% NIKE, Inc., Cl. B 12,699 GENERAL MERCHANDISE STORES—1.1% Dollar General Corp. 64,037 4,638,840 Dollar Tree, Inc.* 16,660 1,110,556 HEALTH CARE EQUIPMENT—1.5% Edwards Lifesciences Corp.* 31,500 4,478,355 Hologic, Inc.* 97,200 3,803,436 HEALTH CARE FACILITIES—1.3% HCA Holdings, Inc.* 93,840 HOME IMPROVEMENT RETAIL—1.5% Lowe's Companies, Inc. 41,233 2,841,779 The Home Depot, Inc. 48,166 5,562,691 HOTELS RESORTS & CRUISE LINES—2.1% Ctrip.com International Ltd.#* 31,905 2,015,758 Norwegian Cruise Line Holdings Ltd.* 100,000 5,730,000 Royal Caribbean Cruises Ltd. 43,384 3,865,080 HOUSEWARES & SPECIALTIES—1.0% Jarden Corp.* 115,363 INDUSTRIAL CONGLOMERATES—1.1% Danaher Corp. 56,252 4,793,233 General Electric Co. 43,961 1,108,696 - 4 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDUSTRIAL GASES—0.6% Air Products & Chemicals, Inc. 25,583 $ INTERNET RETAIL—4.0% Amazon.com, Inc.* 36,587 18,728,520 NetFlix, Inc.* 29,790 3,076,115 INTERNET SOFTWARE & SERVICES—10.9% Demandware, Inc.* 1,100 56,848 Facebook, Inc., Cl. A* 272,001 24,452,890 Google, Inc., Cl. C* 42,137 25,636,994 GrubHub, Inc.* 59,206 1,441,074 LinkedIn Corp., Cl. A* 15,480 2,943,212 Palantir Technologies, Inc., Cl. A* ,@ 41,286 371,574 Yahoo! Inc.* 158,140 4,571,827 INVESTMENT BANKING & BROKERAGE—0.4% E*TRADE Financial Corp.* 37,300 982,109 Morgan Stanley 39,812 1,254,078 LIFE SCIENCES TOOLS & SERVICES—1.4% Illumina, Inc.* 5,900 1,037,338 Thermo Fisher Scientific, Inc. 54,665 6,684,436 MANAGED HEALTH CARE—2.0% Aetna, Inc. 15,300 1,673,973 Cigna Corp. 16,467 2,223,374 UnitedHealth Group, Inc. 59,177 6,865,124 MOVIES & ENTERTAINMENT—1.6% The Walt Disney Co. 42,898 4,384,176 Time Warner, Inc. 66,400 4,565,000 MULTI-LINE INSURANCE—0.3% Hartford Financial Services Group, Inc. 34,287 MULTI-UTILITIES—0.4% Sempra Energy 20,907 OIL & GAS EQUIPMENT & SERVICES—0.7% Baker Hughes, Inc. 71,808 OIL & GAS EXPLORATION & PRODUCTION—0.9% Anadarko Petroleum Corp. 43,864 2,648,947 EOG Resources, Inc. 32,200 2,344,160 OTHER DIVERSIFIED FINANCIAL SERVICES—1.0% Bank of America Corp. 267,909 4,174,022 Citigroup, Inc. 27,442 1,361,398 PHARMACEUTICALS—6.2% Allergan PLC.* 70,173 19,073,723 Bristol-Myers Squibb Co. 126,851 7,509,579 - 5 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) Eli Lilly & Co. 35,000 $ 2,929,150 Mallinckrodt PLC.* 13,894 888,382 Shire PLC. 51,400 3,513,109 RAILROADS—1.0% Union Pacific Corp. 61,910 REGIONAL BANKS—0.5% Citizens Financial Group, Inc. 120,100 RENEWABLE ELECTRICITY—0.1% TerraForm Global, Inc., Cl. A* ,(b) 127,439 RESTAURANTS—4.0% McDonald's Corp. 67,168 6,618,063 Panera Bread Co., Cl. A* 2,800 541,548 Starbucks Corp. 107,015 6,082,733 Yum! Brands, Inc. 110,000 8,794,500 SECURITY & ALARM SERVICES—0.3% Tyco International PLC. 45,843 SEMICONDUCTOR EQUIPMENT—0.2% SunEdison, Inc.* 133,043 SEMICONDUCTORS—3.0% Avago Technologies Ltd. 51,172 6,397,011 Broadcom Corp., Cl. A 87,618 4,506,194 NXP Semiconductors NV* 59,254 5,159,246 SOFT DRINKS—0.9% PepsiCo, Inc. 53,301 SPECIALIZED FINANCE—0.3% McGraw Hill Financial, Inc. 16,055 SPECIALTY CHEMICALS—0.5% PPG Industries, Inc. 32,994 SPECIALTY STORES—0.6% Signet Jewelers Ltd. 25,059 SYSTEMS SOFTWARE—3.3% Microsoft Corp. 347,681 15,388,361 ServiceNow, Inc.* 34,489 2,395,261 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.1% Apple, Inc. 267,319 29,485,285 Western Digital Corp. 47,479 3,771,732 TOBACCO—0.6% Altria Group, Inc. 61,795 TRADING COMPANIES & DISTRIBUTORS—0.7% HD Supply Holdings, Inc.* 124,697 - 6 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE WIRELESS TELECOMMUNICATION SERVICES—0.9% SBA Communications Corp., Cl. A* 45,051 $ TOTAL COMMON STOCKS (Cost $477,896,661) PREFERRED STOCKS—0.5% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 199,768 83,903 Choicestream, Inc., Cl. B* ,@,(a) 445,303 187,027 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 168,373 1,515,357 Palantir Technologies, Inc., Cl. D* ,@ 21,936 197,424 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 20,889 TOTAL PREFERRED STOCKS (Cost $2,360,207) MASTER LIMITED PARTNERSHIP—1.0% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.0% The Blackstone Group LP. 143,264 4,537,171 The Carlyle Group LP. 46,326 778,277 TOTAL MASTER LIMITED PARTNERSHIP (Cost $6,054,913) REAL ESTATE INVESTMENT TRUST—0.7% SHARES VALUE MORTGAGE—0.7% Blackstone Mortgage Trust, Inc., Cl. A 146,240 (Cost $4,320,838) Total Investments (Cost $490,632,619) (c) 93.7 % Other Assets in Excess of Liabilities 6.3 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) Pursuant to Securities and Exchange Commission Rule 144A deemed illiquid until eligible for sale on January 27, 2016. Security was purchased on June 8, 2015 for a cost of $1,816,000 and represents 0.1% of the net assets of the Fund. (c) At September 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $495,741,132, amounted to $15,274,186 which consisted of aggregate gross unrealized appreciation of $41,852,714 and aggregate gross unrealized depreciation of $ 26,578,528 . * Non-income producing security. - 7 - THE ALGER PORTFOLIOS | ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2015 Choicestream, Inc. 3/14/2014 $ % $ % Choicestream, Inc., Cl. A 12/17/2013 % % Choicestream, Inc., Cl. B 7/10/2014 % % Intarcia Therapeutics, Inc. 3/27/2014 % % Palantir Technologies, Inc., Cl. A 10/7/2014 % % Palantir Technologies, Inc., Cl. B 10/7/2014 % % Palantir Technologies, Inc., Cl. D 10/14/2014 % % Total $ 3,152,112 0.58 % See Notes to Financial Statements. - 8 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) COMMON STOCKS—97.4% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 15,490 $ AIR FREIGHT & LOGISTICS—0.7% United Parcel Service, Inc., Cl. B 19,435 APPAREL ACCESSORIES & LUXURY GOODS—0.4% Ralph Lauren Corp. 9,300 APPAREL RETAIL—0.7% VF Corp. 28,800 APPLICATION SOFTWARE—3.4% Adobe Systems, Inc.* 44,375 3,648,513 Guidewire Software, Inc.* 33,087 1,739,714 salesforce.com, inc.* 59,300 4,117,199 ASSET MANAGEMENT & CUSTODY BANKS—0.7% WisdomTree Investments, Inc. 124,175 AUTO PARTS & EQUIPMENT—0.2% BorgWarner, Inc. 14,700 AUTOMOBILE MANUFACTURERS—1.8% Tesla Motors, Inc.* 20,200 BIOTECHNOLOGY—9.6% Alexion Pharmaceuticals, Inc.* 27,400 4,285,086 BioMarin Pharmaceutical, Inc.* 9,200 968,944 Celgene Corp.* 37,400 4,045,558 Gilead Sciences, Inc. 69,400 6,814,386 Incyte Corp.* 35,800 3,949,814 Intercept Pharmaceuticals, Inc.* 5,500 912,230 Regeneron Pharmaceuticals, Inc.* 2,900 1,348,906 Vertex Pharmaceuticals, Inc.* 43,900 4,571,746 BREWERS—2.6% Molson Coors Brewing Co., Cl. B 65,800 5,462,716 SABMiller PLC.* 32,000 1,811,731 COMMUNICATIONS EQUIPMENT—1.0% F5 Networks, Inc.* 13,900 1,609,620 NetScout Systems, Inc.* 31,200 1,103,544 CONSUMER FINANCE—1.9% LendingClub Corp.* 408,050 DATA PROCESSING & OUTSOURCED SERVICES—3.5% Alliance Data Systems Corp.* 5,290 1,370,004 Euronet Worldwide, Inc.* 21,100 1,563,299 Vantiv, Inc., CL. A* 32,600 1,464,392 Visa, Inc., Cl. A 79,200 5,517,072 DRUG RETAIL—1.1% Walgreens Boots Alliance, Inc. 38,300 ELECTRONIC EQUIPMENT MANUFACTURERS—0.5% FLIR Systems, Inc. 55,500 - 9 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC MANUFACTURING SERVICES—0.2% Trimble Navigation Ltd.* 42,553 $ FOOD RETAIL—1.7% The Kroger Co. 115,000 4,148,050 Whole Foods Market, Inc. 22,500 712,125 GENERAL MERCHANDISE STORES—1.3% Dollar General Corp. 50,900 HEALTH CARE EQUIPMENT—4.6% DexCom, Inc.* 22,200 1,906,092 Edwards Lifesciences Corp.* 25,000 3,554,250 Hologic, Inc.* 104,500 4,089,085 Intuitive Surgical, Inc.* 7,300 3,354,934 HEALTH CARE FACILITIES—2.1% HCA Holdings, Inc.* 52,700 4,076,872 Universal Health Services, Inc., Cl. B 13,800 1,722,378 HOME IMPROVEMENT RETAIL—2.0% The Home Depot, Inc. 47,695 HOMEBUILDING—1.0% Lennar Corp., Cl. A 58,900 HOTELS RESORTS & CRUISE LINES—2.2% Hilton Worldwide Holdings, Inc. 77,600 1,780,144 Norwegian Cruise Line Holdings Ltd.* 78,400 4,492,320 HOUSEWARES & SPECIALTIES—0.5% Jarden Corp.* 27,500 HYPERMARKETS & SUPER CENTERS—2.9% Costco Wholesale Corp. 56,825 INDUSTRIAL CONGLOMERATES—1.9% Danaher Corp. 63,695 INTERNET RETAIL—6.3% Amazon.com, Inc.* 20,820 10,657,550 NetFlix, Inc.* 23,475 2,424,028 The Priceline Group, Inc.* 2,225 2,752,014 TripAdvisor, Inc.* 28,495 1,795,755 INTERNET SOFTWARE & SERVICES—10.1% Criteo SA#* 34,450 1,293,253 Demandware, Inc.* 15,780 815,510 Facebook, Inc., Cl. A* 115,862 10,415,994 Google, Inc., Cl. C* 21,485 13,071,904 GrubHub, Inc.* 101,200 2,463,208 Palantir Technologies, Inc., Cl. A* ,@ 25,072 225,648 MANAGED HEALTH CARE—1.9% Aetna, Inc. 11,100 1,214,451 - 10 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MANAGED HEALTH CARE—(CONT.) UnitedHealth Group, Inc. 35,200 $ 4,083,552 MOVIES & ENTERTAINMENT—1.6% Lions Gate Entertainment Corp. 51,775 1,905,320 Live Nation Entertainment, Inc.* 46,150 1,109,446 Time Warner, Inc. 20,148 1,385,175 OIL & GAS EXPLORATION & PRODUCTION—0.8% Anadarko Petroleum Corp. 19,800 1,195,722 Devon Energy Corp. 26,700 990,303 PHARMACEUTICALS—4.2% Allergan PLC.* 15,035 4,086,663 Bristol-Myers Squibb Co. 106,300 6,292,960 Eli Lilly & Co. 16,900 1,414,361 REGIONAL BANKS—0.5% Citizens Financial Group, Inc. 58,046 RENEWABLE ELECTRICITY—0.6% TerraForm Power, Inc., Cl. A 109,957 RESEARCH & CONSULTING SERVICES—1.5% CoStar Group, Inc.* 4,075 705,219 Verisk Analytics, Inc., Cl. A* 49,500 3,658,545 RESTAURANTS—0.7% Shake Shack, Inc., Cl. A* 43,235 SEMICONDUCTOR EQUIPMENT—0.5% SunEdison, Inc.* 193,975 SEMICONDUCTORS—2.9% Broadcom Corp., Cl. A 43,800 2,252,634 Microsemi Corp.* 52,400 1,719,768 NXP Semiconductors NV* 21,325 1,856,768 Skyworks Solutions, Inc. 26,700 2,248,407 SOFT DRINKS—3.0% PepsiCo, Inc. 89,000 SPECIALTY STORES—0.2% The Michaels Cos, Inc.* 24,083 SYSTEMS SOFTWARE—3.1% Microsoft Corp. 124,613 5,515,371 ServiceNow, Inc.* 25,938 1,801,394 TubeMogul, Inc.* 125,100 1,316,052 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—8.8% Apple, Inc. 188,190 20,757,357 Western Digital Corp. 49,525 3,934,266 - 11 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TRADING COMPANIES & DISTRIBUTORS—0.9% HD Supply Holdings, Inc.* 92,788 $ WIRELESS TELECOMMUNICATION SERVICES—1.3% SBA Communications Corp., Cl. A* 35,050 TOTAL COMMON STOCKS (Cost $285,092,624) PREFERRED STOCKS—0.6% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 133,576 56,102 Choicestream, Inc., Cl. B* ,@,(a) 284,863 119,642 INTERNET SOFTWARE & SERVICES—0.4% Palantir Technologies, Inc., Cl. B* ,@ 102,250 920,250 Palantir Technologies, Inc., Cl. D* ,@ 13,322 119,898 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 13,642 TOTAL PREFERRED STOCKS (Cost $1,482,765) MASTER LIMITED PARTNERSHIP—1.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.8% The Blackstone Group LP. 155,100 (Cost $5,154,482) Total Investments (Cost $291,729,871) (b) 99.8 % Other Assets in Excess of Liabilities 0.2 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At September 30, 2015, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $ 292, 104 , 400 , amounted to $11,826,280 which consisted of aggregate gross unrealized appreciation of $6,751,715 and aggregate gross unrealized depreciation of $ 18,577,995 . * Non-income producing security. - 12 - THE ALGER PORTFOLIOS | ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2015 Choicestream, Inc. 3/14/2014 $ % $ % Choicestream, Inc., Cl. A 12/17/2013 % % Choicestream, Inc., Cl. B 7/10/2014 % % Intarcia Therapeutics, Inc. 3/27/2014 % % Palantir Technologies, Inc., Cl. A 10/7/2014 % % Palantir Technologies, Inc., Cl. B 10/7/2014 % % Palantir Technologies, Inc., Cl. D 10/14/2014 % % Total $ 1,962,077 0.69 % See Notes to Financial Statements - 13 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) COMMON STOCKS—91.5% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 7,853 $ AEROSPACE & DEFENSE—1.6% Hexcel Corp. 27,600 1,238,136 TransDigm Group, Inc.* 4,600 977,086 AIRLINES—1.1% United Continental Holdings, Inc.* 28,300 APPAREL ACCESSORIES & LUXURY GOODS—2.7% Hanesbrands, Inc. 56,400 1,632,216 PVH Corp. 7,800 795,132 Under Armour, Inc., Cl. A* 12,000 1,161,360 APPAREL RETAIL—0.6% L Brands, Inc. 8,300 APPLICATION SOFTWARE—1.5% ACI Worldwide, Inc.* 49,500 1,045,440 Aspen Technology, Inc.* 11,900 451,129 Synchronoss Technologies, Inc.* 16,900 554,320 ASSET MANAGEMENT & CUSTODY BANKS—0.8% WisdomTree Investments, Inc. 67,500 AUTO PARTS & EQUIPMENT—2.2% BorgWarner, Inc. 7,900 328,561 Delphi Automotive PLC. 22,400 1,703,296 WABCO Holdings, Inc.* 8,900 932,987 AUTOMOBILE MANUFACTURERS—0.5% Tesla Motors, Inc.* 2,600 AUTOMOTIVE RETAIL—2.0% Advance Auto Parts, Inc. 8,800 1,667,864 Carmax, Inc.* 16,800 996,576 BIOTECHNOLOGY—4.9% BioMarin Pharmaceutical, Inc.* 6,100 642,452 Bluebird Bio, Inc.* 5,700 487,635 Celldex Therapeutics, Inc.* 26,700 281,418 Incyte Corp.* 9,400 1,037,102 Intercept Pharmaceuticals, Inc.* 5,700 945,402 Portola Pharmaceuticals, Inc.* 20,800 886,496 Ultragenyx Pharmaceutical, Inc.* 6,700 645,277 United Therapeutics Corp.* 6,100 800,564 Vertex Pharmaceuticals, Inc.* 7,900 822,706 BUILDING PRODUCTS—3.6% Allegion PLC. 30,000 1,729,800 AO Smith Corp. 17,100 1,114,749 Fortune Brands Home & Security, Inc. 24,600 1,167,762 - 14 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—(CONT.) Lennox International, Inc. 6,900 $ 781,977 CASINOS & GAMING—0.9% Penn National Gaming, Inc.* 69,000 COMMUNICATIONS EQUIPMENT—3.3% Arista Networks, Inc.* 9,900 605,781 ARRIS Group, Inc.* 47,100 1,223,187 F5 Networks, Inc.* 11,800 1,366,440 NetScout Systems, Inc.* 33,400 1,181,358 CONSTRUCTION MATERIALS—0.7% Vulcan Materials Co. 10,100 CONSUMER FINANCE—0.6% LendingClub Corp.* 57,400 DATA PROCESSING & OUTSOURCED SERVICES—4.2% Alliance Data Systems Corp.* 9,800 2,538,004 Fiserv, Inc.* 22,800 1,974,708 Vantiv, Inc., CL. A* 25,800 1,158,936 DRUG RETAIL—0.9% Rite Aid Corp.* 197,900 ELECTRICAL COMPONENTS & EQUIPMENT—1.3% Acuity Brands, Inc. 7,000 1,229,060 Hubbell, Inc., Cl. B 6,800 577,660 FOOD RETAIL—0.8% The Kroger Co. 31,400 GENERAL MERCHANDISE STORES—2.6% Burlington Stores, Inc.* 9,800 500,192 Dollar General Corp. 28,800 2,086,272 Dollar Tree, Inc.* 13,000 866,580 HEALTH CARE EQUIPMENT—4.4% ABIOMED, Inc.* 8,300 769,908 DexCom, Inc.* 22,900 1,966,194 Edwards Lifesciences Corp.* 6,800 966,756 Hologic, Inc.* 42,200 1,651,286 IDEXX Laboratories, Inc.* 8,000 594,000 HEALTH CARE FACILITIES—2.2% Acadia Healthcare Co., Inc.* 17,500 1,159,725 Tenet Healthcare Corporation* 13,600 502,112 Universal Health Services, Inc., Cl. B 10,300 1,285,543 HEALTH CARE SERVICES—1.5% Adeptus Health, Inc., Cl. A* 12,100 977,196 Diplomat Pharmacy, Inc.* 14,900 428,077 - 15 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE SERVICES—(CONT.) Team Health Holdings, Inc.* 12,100 $ 653,763 HOME FURNISHING RETAIL—0.9% Williams-Sonoma, Inc. 16,100 HOMEBUILDING—0.7% Toll Brothers, Inc.* 27,200 HOTELS RESORTS & CRUISE LINES—6.3% Diamond Resorts International, Inc.* 60,000 1,403,400 Hilton Worldwide Holdings, Inc. 33,900 777,666 Norwegian Cruise Line Holdings Ltd.* 64,100 3,672,930 Royal Caribbean Cruises Ltd. 28,500 2,539,065 HOUSEHOLD PRODUCTS—0.7% Church & Dwight Co., Inc. 11,500 HOUSEWARES & SPECIALTIES—2.1% Jarden Corp.* 36,300 1,774,344 Newell Rubbermaid, Inc. 27,500 1,092,025 INDUSTRIAL GASES—0.5% Air Products & Chemicals, Inc. 5,000 INDUSTRIAL MACHINERY—1.7% Graco, Inc. 18,800 1,260,164 Ingersoll-Rand PLC. 11,800 599,086 NN, Inc. 25,800 477,300 INTERNET RETAIL—0.3% Qunar Cayman Islands Ltd.#* 5,200 156,364 TripAdvisor, Inc.* 3,400 214,268 INTERNET SOFTWARE & SERVICES—3.6% Cornerstone OnDemand, Inc.* 22,700 749,100 Criteo SA#* 14,000 525,560 Demandware, Inc.* 19,800 1,023,264 GrubHub, Inc.* 38,800 944,392 LinkedIn Corp., Cl. A* 5,900 1,121,767 Palantir Technologies, Inc., Cl. A* ,@ 12,572 113,148 Twitter, Inc.* 13,300 358,302 INVESTMENT BANKING & BROKERAGE—1.2% TD Ameritrade Holding Corp. 50,700 MOVIES & ENTERTAINMENT—0.6% Live Nation Entertainment, Inc.* 32,700 OIL & GAS DRILLING—0.3% Patterson-UTI Energy, Inc. 32,400 OIL & GAS EXPLORATION & PRODUCTION—0.4% Carrizo Oil & Gas, Inc.* 10,800 329,832 Diamondback Energy, Inc.* 2,400 155,040 - 16 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PACKAGED FOODS & MEATS—0.7% TreeHouse Foods, Inc.* 11,300 $ PHARMACEUTICALS—0.9% Jazz Pharmaceuticals PLC.* 2,800 371,868 Lannett Co., Inc.* 11,600 481,632 Pacira Pharmaceuticals, Inc.* 7,200 295,920 RAILROADS—0.3% Genesee & Wyoming, Inc., Cl. A* 7,300 REAL ESTATE SERVICES—0.6% Jones Lang LaSalle, Inc. 5,900 REGIONAL BANKS—1.8% Citizens Financial Group, Inc. 51,300 1,224,018 Signature Bank* 8,900 1,224,284 RENEWABLE ELECTRICITY—0.5% TerraForm Global, Inc., Cl. A* ,(b) 34,175 204,848 TerraForm Power, Inc., Cl. A 35,600 506,232 RESEARCH & CONSULTING SERVICES—2.3% CoStar Group, Inc.* 5,200 899,912 Verisk Analytics, Inc., Cl. A* 29,700 2,195,127 RESTAURANTS—0.2% Panera Bread Co., Cl. A* 1,700 SECURITY & ALARM SERVICES—0.6% Tyco International PLC. 22,100 SEMICONDUCTOR EQUIPMENT—0.9% Lam Research Corp. 13,700 895,021 SunEdison, Inc.* 39,610 284,400 SEMICONDUCTORS—5.1% Avago Technologies Ltd. 22,600 2,825,226 Microsemi Corp.* 43,100 1,414,542 NXP Semiconductors NV* 17,400 1,515,018 Skyworks Solutions, Inc. 12,200 1,027,362 SPECIALIZED CONSUMER SERVICES—0.8% ServiceMaster Global Holdings, Inc.* 34,000 SPECIALIZED FINANCE—2.1% McGraw Hill Financial, Inc. 18,600 1,608,900 Moody's Corp. 12,500 1,227,500 SPECIALTY CHEMICALS—1.8% Axalta Coating Systems Ltd.* 37,000 937,580 PPG Industries, Inc. 8,700 762,903 The Sherwin-Williams Co. 3,400 757,452 - 17 - THE ALGER PORTFOLIOS |ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY STORES—3.3% Signet Jewelers Ltd. 11,800 $ 1,606,334 The Michaels Cos, Inc.* 25,600 591,360 Tractor Supply Co. 14,200 1,197,344 Ulta Salon, Cosmetics & Fragrance, Inc.* 6,300 1,029,105 SYSTEMS SOFTWARE—1.8% ServiceNow, Inc.* 27,800 1,930,710 Tableau Software, Inc., Cl. A* 5,700 454,746 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.8% Western Digital Corp. 13,200 TRADING COMPANIES & DISTRIBUTORS—1.2% HD Supply Holdings, Inc.* 57,200 WIRELESS TELECOMMUNICATION SERVICES—1.6% SBA Communications Corp., Cl. A* 21,100 TOTAL COMMON STOCKS (Cost $123,467,347) PREFERRED STOCKS—2.0% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 67,720 28,442 Choicestream, Inc., Cl. B* ,@,(a) 148,200 62,244 BIOTECHNOLOGY—1.4% Prosetta Biosciences, Inc.* ,@,(a) 170,419 766,885 Tolero Pharmaceuticals, Inc.* ,@,(a) 356,682 1,075,789 INTERNET SOFTWARE & SERVICES—0.4% Palantir Technologies, Inc., Cl. B* ,@ 51,276 461,484 Palantir Technologies, Inc., Cl. D* ,@ 6,681 60,129 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 7,214 TOTAL PREFERRED STOCKS (Cost $2,602,121) REAL ESTATE INVESTMENT TRUST—2.6% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 17,000 MORTGAGE—0.5% Blackstone Mortgage Trust, Inc., Cl. A 24,000 SPECIALIZED—1.7% Crown Castle International Corp. 28,100 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,886,172) - 18 - THE ALGER PORTFOLIOS | ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 244,501 $ (Cost $244,501) Total Investments (Cost $130,200,141) (c) 96.3 % Other Assets in Excess of Liabilities 3.7 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) Pursuant to Securities and Exchange Commission Rule 144A deemed illiquid until eligible for sale on January 27, 2016. Security was purchased on June 8, 2015 for a cost of $487,000 and represents 0.2% of the net assets of the Fund. (c) At September 30, 2015, the net unrealized depreciation on investments, based on cost for federal income tax purposes of $130,998,532, amounted to $1,716,387 which consisted of aggregate gross unrealized appreciation of $11,374,726 and aggregate gross unrealized depreciation of $ 1 3 , 091 , * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2015 Choicestream, Inc. 3/14/2014 $ % $ % Choicestream, Inc., Cl. A 12/17/2013 % % Choicestream, Inc., Cl. B 7/10/2014 % % Intarcia Therapeutics, Inc. 3/27/2014 % % JS Kred SPV I, LLC. 6/26/2015 % % Palantir Technologies, Inc., Cl. A 10/7/2014 % % Palantir Technologies, Inc., Cl. B 10/7/2014 % % Palantir Technologies, Inc., Cl. D 10/14/2014 % % Prosetta Biosciences, Inc. 2/6/2015 % % Tolero Pharmaceuticals, Inc. 8/1/2014 % 0. 53 % Tolero Pharmaceuticals, Inc. 10/31/2014 % % Total $ 3,087,744 2.29 % See Notes to Financial Statements - 19 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) COMMON STOCKS—93.4% SHARES VALUE AEROSPACE & DEFENSE—1.0% Hexcel Corp. 8,320 $ AIR FREIGHT & LOGISTICS—0.6% Forward Air Corp. 5,745 AIRLINES—0.6% JetBlue Airways Corp.* 8,170 ALTERNATIVE CARRIERS—0.4% Zayo Group Holdings, Inc.* 6,265 APPAREL ACCESSORIES & LUXURY GOODS—1.6% Carter's, Inc. 2,810 254,699 G-III Apparel Group Ltd.* 5,340 329,264 APPAREL RETAIL—1.2% American Eagle Outfitters, Inc. 11,255 175,916 Foot Locker, Inc. 3,985 286,800 APPLICATION SOFTWARE—3.9% Blackbaud, Inc. 8,065 452,608 Fair Isaac Corp. 2,715 229,417 HubSpot, Inc.* 8,240 382,089 Splunk, Inc.* 4,510 249,629 Tyler Technologies, Inc.* 895 133,632 ASSET MANAGEMENT & CUSTODY BANKS—0.6% WisdomTree Investments, Inc. 14,995 AUTO PARTS & EQUIPMENT—2.3% Gentherm, Inc.* 4,560 204,835 Lear Corp. 3,170 344,833 WABCO Holdings, Inc.* 3,030 317,635 BIOTECHNOLOGY—6.8% ACADIA Pharmaceuticals, Inc.* 3,810 125,997 Alkermes PLC.* 3,145 184,517 Anacor Pharmaceuticals, Inc.* 1,185 139,486 Bluebird Bio, Inc.* 1,145 97,955 Cepheid, Inc.* 6,110 276,172 Clovis Oncology, Inc.* 1,525 140,239 Dyax Corp.* 7,605 145,180 Halozyme Therapeutics, Inc.* 8,110 108,917 Heron Therapeutics, Inc.* 3,960 96,624 Intercept Pharmaceuticals, Inc.* 845 140,152 Juno Therapeutics, Inc.* 4,570 185,953 Neurocrine Biosciences, Inc.* 3,205 127,527 Novavax, Inc.* 12,855 90,885 Portola Pharmaceuticals, Inc.* 3,467 147,764 Seattle Genetics, Inc.* 4,170 160,795 Ultragenyx Pharmaceutical, Inc.* 1,440 138,686 United Therapeutics Corp.* 1,625 213,265 - 20 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—4.5% Allegion PLC. 7,475 $ 431,008 AO Smith Corp. 4,940 322,039 Fortune Brands Home & Security, Inc. 7,310 347,006 Lennox International, Inc. 2,890 327,524 Masonite International Corp.* 4,245 257,162 CASINOS & GAMING—0.9% Penn National Gaming, Inc.* 19,275 COMMODITY CHEMICALS—0.5% Calgon Carbon Corp. 12,015 COMMUNICATIONS EQUIPMENT—1.0% Arista Networks, Inc.* 1,410 86,278 ARRIS Group, Inc.* 10,635 276,191 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.0% Wabtec Corp. 4,295 CONSTRUCTION MATERIALS—0.9% Vulcan Materials Co. 3,585 CONSUMER ELECTRONICS—0.4% Harman International Industries, Inc. 1,600 CONSUMER FINANCE—0.4% PRA Group, Inc.* 3,025 DATA PROCESSING & OUTSOURCED SERVICES—5.7% Broadridge Financial Solutions 6,475 358,391 Euronet Worldwide, Inc.* 5,390 399,345 MAXIMUS, Inc. 6,425 382,673 Total System Services, Inc. 6,660 302,564 Vantiv, Inc., CL. A* 10,735 482,216 WEX, Inc.* 2,150 186,706 DISTRIBUTORS—0.9% LKQ Corp.* 11,180 DRUG RETAIL—0.7% Rite Aid Corp.* 40,425 EDUCATION SERVICES—0.8% Grand Canyon Education, Inc.* 8,030 ELECTRICAL COMPONENTS & EQUIPMENT—1.2% Acuity Brands, Inc. 2,465 ELECTRONIC EQUIPMENT MANUFACTURERS—0.5% FEI Co. 2,555 ENVIRONMENTAL & FACILITIES SERVICES—1.2% Waste Connections, Inc. 9,302 FOOD DISTRIBUTORS—0.3% United Natural Foods, Inc.* 2,050 FOOD RETAIL—0.9% Smart & Final Stores, Inc.* 20,390 - 21 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE FOOTWEAR—0.6% Skechers U.S.A. Inc., Cl. A* 1,790 $ GENERAL MERCHANDISE STORES—1.1% Burlington Stores, Inc.* 8,340 HEALTH CARE EQUIPMENT—4.4% ABIOMED, Inc.* 4,580 424,841 DexCom, Inc.* 4,710 404,400 Hologic, Inc.* 10,275 402,061 IDEXX Laboratories, Inc.* 3,575 265,444 Steris Corp. 2,265 147,157 HEALTH CARE FACILITIES—3.3% Acadia Healthcare Co., Inc.* 5,900 390,993 Amsurg Corp.* 4,340 337,262 Healthsouth Corp. 3,965 152,137 VCA Antech, Inc.* 6,385 336,170 HEALTH CARE SERVICES—1.8% Adeptus Health, Inc., Cl. A* 3,835 309,715 Diplomat Pharmacy, Inc.* 5,875 168,789 Team Health Holdings, Inc.* 3,380 182,621 HEALTH CARE SUPPLIES—0.4% LDR Holding Corp.* 4,000 HOME FURNISHING RETAIL—0.9% Williams-Sonoma, Inc. 4,515 HOMEBUILDING—0.5% Toll Brothers, Inc.* 5,370 HOTELS RESORTS & CRUISE LINES—0.5% Diamond Resorts International, Inc.* 7,368 HOUSEHOLD APPLIANCES—0.9% Helen of Troy Ltd.* 3,585 HOUSEWARES & SPECIALTIES—1.2% Jarden Corp.* 9,297 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.7% On Assignment, Inc.* 7,575 INDUSTRIAL MACHINERY—1.6% Graco, Inc. 4,225 283,202 NN, Inc. 16,035 296,647 INTERNET SOFTWARE & SERVICES—2.6% comScore, Inc.* 4,080 188,292 Criteo SA#* 5,580 209,473 Demandware, Inc.* 5,270 272,354 Limelight Networks, Inc.* 3,330 6,360 Palantir Technologies, Inc., Cl. A* ,@ 3,818 34,362 Stamps.com, Inc.* 3,295 243,863 - 22 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INVESTMENT BANKING & BROKERAGE—0.5% Virtu Financial, Inc., Cl. A 8,615 $ LEISURE FACILITIES—0.4% Planet Fitness, Inc., Cl. A* 8,875 LEISURE PRODUCTS—0.8% Brunswick Corp. 6,110 LIFE SCIENCES TOOLS & SERVICES—1.4% Mettler-Toledo International, Inc.* 460 130,980 PRA Health Sciences, Inc.* 9,825 381,505 MANAGED HEALTH CARE—0.8% Centene Corp.* 5,270 MOVIES & ENTERTAINMENT—0.7% Lions Gate Entertainment Corp. 7,265 OIL & GAS EQUIPMENT & SERVICES—0.2% Weatherford International PLC.* 8,185 OIL & GAS EXPLORATION & PRODUCTION—0.5% Diamondback Energy, Inc.* 1,775 114,665 Whiting Petroleum Corp.* 4,250 64,897 OIL & GAS STORAGE & TRANSPORTATION—0.2% Cheniere Energy Partners LP Holdings LLC 4,660 PACKAGED FOODS & MEATS—1.4% Hain Celestial Group, Inc.* 4,810 248,196 TreeHouse Foods, Inc.* 3,600 280,044 PAPER PACKAGING—1.7% Graphic Packaging Holding Co. 22,520 288,031 Packaging Corp., of America 3,125 188,000 Sealed Air Corp. 3,405 159,626 PHARMACEUTICALS—1.6% Aerie Pharmaceuticals, Inc.* 3,795 67,323 Akorn, Inc.* 4,760 135,684 Impax Laboratories, Inc.* 2,835 99,821 Intersect ENT, Inc.* 4,935 115,479 Lannett Co., Inc.* 4,385 182,065 RAILROADS—0.5% Genesee & Wyoming, Inc., Cl. A* 3,115 REAL ESTATE SERVICES—0.7% Jones Lang LaSalle, Inc. 1,945 REGIONAL BANKS—2.6% Investors Bancorp, Inc. 29,880 368,719 Signature Bank* 3,405 468,392 SVB Financial Group* 1,115 128,827 RESEARCH & CONSULTING SERVICES—0.7% CoStar Group, Inc.* 1,460 - 23 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE RESTAURANTS—3.0% Dave & Buster's Entertainment, Inc.* 6,970 $ 263,675 Panera Bread Co., Cl. A* 980 189,542 Papa John's International, Inc. 4,915 336,579 Restaurant Brands International, Inc. 8,840 317,533 SEMICONDUCTORS—1.7% Cavium Networks, Inc.* 4,495 275,858 Microsemi Corp.* 10,715 351,666 SPECIALIZED CONSUMER SERVICES—2.1% Service Corp. International 13,850 375,335 ServiceMaster Global Holdings, Inc.* 11,930 400,251 SPECIALTY CHEMICALS—1.8% Axalta Coating Systems Ltd.* 12,920 327,393 International Flavors & Fragrances, Inc. 1,490 153,858 PolyOne Corp. 6,251 183,404 SPECIALTY STORES—3.2% Party City Holdco, Inc.* 17,070 272,608 Signet Jewelers Ltd. 2,035 277,024 The Michaels Cos, Inc.* 13,440 310,464 Ulta Salon, Cosmetics & Fragrance, Inc.* 2,025 330,784 SYSTEMS SOFTWARE—3.6% Fortinet, Inc.* 7,690 326,671 Proofpoint, Inc.* 7,105 428,574 ServiceNow, Inc.* 4,600 319,470 Tableau Software, Inc., Cl. A* 1,445 115,282 TubeMogul, Inc.* 12,485 131,342 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.9% Electronics For Imaging, Inc.* 7,365 TRADING COMPANIES & DISTRIBUTORS—1.1% HD Supply Holdings, Inc.* 14,940 TOTAL COMMON STOCKS (Cost $33,258,731) PREFERRED STOCKS—0.9% SHARES VALUE BIOTECHNOLOGY—0.1% Prosetta Biosciences, Inc.* ,@,(a) 10,615 INTERNET SOFTWARE & SERVICES—0.4% Palantir Technologies, Inc., Cl. B* ,@ 15,569 140,121 Palantir Technologies, Inc., Cl. D* ,@ 2,028 18,252 PHARMACEUTICALS—0.4% Intarcia Therapeutics, Inc.* ,@ 3,330 TOTAL PREFERRED STOCKS (Cost $271,826) - 24 - THE ALGER PORTFOLIOS | ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) MASTER LIMITED PARTNERSHIP—0.5% SHARES VALUE INVESTMENT BANKING & BROKERAGE—0.5% Lazard Ltd., Cl. A 4,020 $ (Cost $204,751) REAL ESTATE INVESTMENT TRUST—2.8% SHARES VALUE HOTELS & RESORTS—0.6% Pebblebrook Hotel Trust 6,595 SPECIALIZED—2.2% Lamar Advertising Co., Cl. A 7,129 371,991 Sovran Self Storage, Inc. 4,785 451,225 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,023,022) Total Investments (Cost $34,758,330) (b) 97.6 % Other Assets in Excess of Liabilities 2.4 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At September 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $ 35, 011 ,148, amounted to $1,236,368 which consisted of aggregate gross unrealized appreciation of $3,692,377 and aggregate gross unrealized depreciation of $ 2,456, * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2015 Intarcia Therapeutics, Inc. 3/27/2014 $ % $ % Palantir Technologies, Inc., Cl. A 10/7/2014 % % Palantir Technologies, Inc., Cl. B 10/7/2014 % % Palantir Technologies, Inc., Cl. D 10/14/2014 % % Prosetta Biosciences, Inc. 2/6/2015 % % Total $ 365,977 0.98 % See Notes to Financial Statements - 25 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) COMMON STOCKS—94.2% SHARES VALUE AEROSPACE & DEFENSE—1.0% Esterline Technologies Corp.* 8,050 $ 578,715 Hexcel Corp. 42,000 1,884,120 AIR FREIGHT & LOGISTICS—0.6% Forward Air Corp. 31,900 AIRLINES—0.5% Spirit Airlines, Inc.* 23,400 APPAREL ACCESSORIES & LUXURY GOODS—1.2% G-III Apparel Group Ltd.* 45,300 APPAREL RETAIL—0.6% American Eagle Outfitters, Inc. 87,400 APPLICATION SOFTWARE—13.7% ACI Worldwide, Inc.* 145,300 3,068,736 American Software, Inc., Cl. A 258,900 2,438,838 Blackbaud, Inc. 78,700 4,416,644 Ellie Mae, Inc.* 35,000 2,329,950 Fair Isaac Corp. 33,600 2,839,200 Guidewire Software, Inc.* 46,700 2,455,486 HubSpot, Inc.* 64,100 2,972,317 Manhattan Associates, Inc.* 61,600 3,837,680 PROS Holdings, Inc.* 158,100 3,500,334 SolarWinds, Inc.* 50,200 1,969,848 Tyler Technologies, Inc.* 15,900 2,374,029 ASSET MANAGEMENT & CUSTODY BANKS—0.4% WisdomTree Investments, Inc. 58,900 AUTO PARTS & EQUIPMENT—1.3% Gentherm, Inc.* 38,200 1,715,944 Tenneco, Inc.* 29,000 1,298,330 AUTOMOTIVE RETAIL—0.8% Lithia Motors, Inc., Cl. A 16,800 BIOTECHNOLOGY—9.4% ACADIA Pharmaceuticals, Inc.* 21,000 694,470 Aimmune Therapeutics, Inc.* 37,800 957,096 Amicus Therapeutics, Inc.* 65,100 910,749 Anacor Pharmaceuticals, Inc.* 11,400 1,341,894 Celldex Therapeutics, Inc.* 68,000 716,720 Cepheid, Inc.* 53,900 2,436,280 Clovis Oncology, Inc.* 17,300 1,590,908 Dyax Corp.* 59,500 1,135,855 Halozyme Therapeutics, Inc.* 72,100 968,303 Heron Therapeutics, Inc.* 39,600 966,240 Incyte Corp.* 34,700 3,828,451 Juno Therapeutics, Inc.* 22,100 899,249 Neurocrine Biosciences, Inc.* 30,100 1,197,679 Novavax, Inc.* 91,300 645,491 Portola Pharmaceuticals, Inc.* 25,400 1,082,548 - 26 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) TESARO, Inc.* 28,900 $ 1,158,890 Ultragenyx Pharmaceutical, Inc.* 15,200 1,463,912 BUILDING PRODUCTS—1.3% Masonite International Corp.* 31,900 1,932,502 NCI Building Systems, Inc.* 103,600 1,095,052 CASINOS & GAMING—0.9% Penn National Gaming, Inc.* 121,200 COMMODITY CHEMICALS—0.6% Calgon Carbon Corp. 95,900 COMMUNICATIONS EQUIPMENT—2.0% ARRIS Group, Inc.* 44,100 1,145,277 NetScout Systems, Inc.* 102,700 3,632,499 CONSUMER FINANCE—0.7% PRA Group, Inc.* 30,700 DATA PROCESSING & OUTSOURCED SERVICES—2.4% Euronet Worldwide, Inc.* 29,700 2,200,473 MAXIMUS, Inc. 34,000 2,025,040 WEX, Inc.* 17,400 1,511,016 EDUCATION SERVICES—0.8% Grand Canyon Education, Inc.* 47,800 ELECTRONIC COMPONENTS—1.2% DTS, Inc.* 106,500 ELECTRONIC EQUIPMENT MANUFACTURERS—2.4% Cognex Corp. 91,100 3,131,107 FEI Co. 34,300 2,505,272 FOOD DISTRIBUTORS—0.4% United Natural Foods, Inc.* 21,700 FOOD RETAIL—1.1% Smart & Final Stores, Inc.* 166,000 GENERAL MERCHANDISE STORES—1.3% Burlington Stores, Inc.* 59,100 HEALTH CARE EQUIPMENT—6.6% Abaxis, Inc. 58,100 2,555,819 ABIOMED, Inc.* 26,900 2,495,244 Cantel Medical Corp. 73,300 4,156,110 Cyberonics, Inc.* 62,800 3,816,984 GenMark Diagnostics, Inc.* 237,115 1,866,095 Steris Corp. 7,400 480,778 HEALTH CARE FACILITIES—2.7% Amsurg Corp.* 19,700 1,530,887 Healthsouth Corp. 45,800 1,757,346 - 27 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—(CONT.) VCA Antech, Inc.* 56,600 $ 2,979,990 HEALTH CARE SERVICES—2.2% Adeptus Health, Inc., Cl. A* 24,800 2,002,848 Diplomat Pharmacy, Inc.* 41,700 1,198,041 Team Health Holdings, Inc.* 17,000 918,510 Teladoc, Inc.* 50,800 1,132,332 HEALTH CARE SUPPLIES—2.7% Neogen Corp.* 75,100 3,378,749 Quidel Corp.* 154,000 2,907,520 HEALTH CARE TECHNOLOGY—2.1% Medidata Solutions, Inc.* 97,500 4,105,725 Veeva Systems, Inc., Cl. A* 34,600 809,986 HOMEFURNISHING RETAIL—0.6% Restoration Hardware Holdings, Inc.* 15,400 HOTELS RESORTS & CRUISE LINES—0.5% Diamond Resorts International, Inc.* 50,400 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.9% On Assignment, Inc.* 55,600 INDUSTRIAL MACHINERY—1.9% NN, Inc. 52,400 969,400 Proto Labs, Inc.* 52,900 3,544,300 INTERNET SOFTWARE & SERVICES—7.1% comScore, Inc.* 22,200 1,024,530 Criteo SA#* 64,200 2,410,068 Cvent, Inc.* 75,997 2,558,059 Demandware, Inc.* 63,100 3,261,008 SPS Commerce, Inc.* 65,800 4,467,162 Stamps.com, Inc.* 39,700 2,938,197 INVESTMENT BANKING & BROKERAGE—0.6% Evercore Partners, Inc., Cl. A 28,400 LEISURE FACILITIES—0.4% Planet Fitness, Inc., Cl. A* 49,200 LIFE SCIENCES TOOLS & SERVICES—2.8% Bio-Techne Corp. 43,100 3,985,026 PRA Health Sciences, Inc.* 65,710 2,551,519 MANAGED HEALTH CARE—0.9% Molina Healthcare, Inc.* 29,500 OIL & GAS EQUIPMENT & SERVICES—0.3% RPC, Inc. 71,400 OIL & GAS EXPLORATION & PRODUCTION—0.9% Parsley Energy, Inc., Cl. A* 74,700 1,125,729 - 28 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EXPLORATION & PRODUCTION—(CONT.) QEP Resources, Inc. 80,600 $ 1,009,918 PAPER PACKAGING—0.6% Graphic Packaging Holding Co. 109,100 PHARMACEUTICALS—1.6% Impax Laboratories, Inc.* 30,800 1,084,468 Intersect ENT, Inc.* 72,400 1,694,160 Lannett Co., Inc.* 22,600 938,352 REGIONAL BANKS—2.4% Bank of the Ozarks, Inc. 54,921 2,403,343 Boston Private Financial Holdings, Inc. 161,800 1,893,060 Investors Bancorp, Inc. 113,700 1,403,058 RESTAURANTS—2.6% Dave & Buster's Entertainment, Inc.* 40,200 1,520,766 Fiesta Restaurant Group, Inc.* 25,600 1,161,472 Papa John's International, Inc. 39,200 2,684,416 Shake Shack, Inc., Cl. A* 13,400 635,160 SEMICONDUCTORS—2.5% Cavium Networks, Inc.* 28,800 1,767,456 Microsemi Corp.* 69,600 2,284,272 Monolithic Power Systems, Inc. 35,200 1,802,240 SPECIALTY CHEMICALS—1.9% Balchem Corp. 72,900 SPECIALTY STORES—1.5% Five Below, Inc.* 68,340 2,294,857 Party City Holdco, Inc.* 80,300 1,282,391 SYSTEMS SOFTWARE—2.0% Proofpoint, Inc.* 57,200 3,450,304 TubeMogul, Inc.* 127,000 1,336,040 TRADING COMPANIES & DISTRIBUTORS—1.0% Watsco, Inc. 19,200 TRUCKING—0.3% Swift Transportation Co.* 55,800 TOTAL COMMON STOCKS (Cost $220,418,488) PREFERRED STOCKS—0.8% SHARES VALUE BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@,(a) 75,383 339,224 Tolero Pharmaceuticals, Inc.* ,@,(a) 244,116 736,278 - 29 - THE ALGER PORTFOLIOS | ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—0.3% Intarcia Therapeutics, Inc.* ,@ 22,595 $ TOTAL PREFERRED STOCKS (Cost $1,807,354) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Neuralstem, Inc., 1/8/2019* 133,150 – (Cost $0) – REAL ESTATE INVESTMENT TRUST—2.3% SHARES VALUE HOTELS & RESORTS—0.7% Pebblebrook Hotel Trust 43,300 SPECIALIZED—1.6% CyrusOne, Inc. 41,400 1,352,124 Sovran Self Storage, Inc. 26,000 2,451,800 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,047,169) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 427,047 (Cost $427,047) Total Investments (Cost $227,700,058) (b) 97.5 % Other Assets in Excess of Liabilities 2.5 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At September 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $ 22 9 ,970,021, amounted to $1,466,471 which consisted of aggregate gross unrealized appreciation of $21,266,757 and aggregate gross unrealized depreciation of $ 22,733,228 . * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2015 Intarcia Therapeutics, Inc. 3/27/2014 $ % $ % JS Kred SPV I, LLC. 6/26/2015 % % Prosetta Biosciences, Inc. 2/6/2015 % % Tolero Pharmaceuticals, Inc. 10/31/2014 % % Total $ 2,353,928 1.00 % See Notes to Financial Statements - 30 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) COMMON STOCKS—86.2% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 1,723 $ AEROSPACE & DEFENSE—4.5% General Dynamics Corp. 2,550 351,772 Honeywell International, Inc. 6,550 620,220 The Boeing Co. 4,050 530,347 AIR FREIGHT & LOGISTICS—0.8% United Parcel Service, Inc., Cl. B 2,600 AIRPORT SERVICES—0.8% Macquarie Infrastructure Corp. 3,500 APPAREL RETAIL—1.3% L Brands, Inc. 2,100 189,273 VF Corp. 3,800 259,198 ASSET MANAGEMENT & CUSTODY BANKS—1.8% Ameriprise Financial, Inc. 1,400 152,782 BlackRock, Inc. 1,500 446,205 AUTO PARTS & EQUIPMENT—1.6% Delphi Automotive PLC. 5,100 387,804 Johnson Controls, Inc. 3,450 142,692 BIOTECHNOLOGY—1.5% Amgen, Inc. 1,350 186,732 Gilead Sciences, Inc. 3,200 314,208 BREWERS—0.9% Anheuser-Busch InBev SA# 1,050 111,636 Molson Coors Brewing Co., Cl. B 2,300 190,946 CABLE & SATELLITE—1.5% Comcast Corporation, Cl. A 9,150 CASINOS & GAMING—0.4% Las Vegas Sands Corp. 3,400 COMMUNICATIONS EQUIPMENT—1.8% Cisco Systems, Inc. 14,250 374,062 QUALCOMM, Inc. 4,300 231,039 CONSUMER ELECTRONICS—0.4% Garmin Ltd. 3,850 CONSUMER FINANCE—0.6% Discover Financial Services 3,850 DATA PROCESSING & OUTSOURCED SERVICES—0.6% Xerox Corp. 21,150 DIVERSIFIED BANKS—4.6% JPMorgan Chase & Co. 13,750 838,338 Wells Fargo & Co. 13,500 693,225 - 31 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE DIVERSIFIED CHEMICALS—0.7% The Dow Chemical Co. 5,700 $ DRUG RETAIL—2.1% CVS Caremark Corp. 5,250 506,520 Walgreens Boots Alliance, Inc. 2,500 207,750 FERTILIZERS & AGRICULTURAL CHEMICALS—0.3% Potash Corporation of Saskatchewan, Inc. 4,900 HEALTH CARE EQUIPMENT—1.2% Becton Dickinson and Co. 1,800 238,788 St. Jude Medical, Inc. 2,700 170,343 HOME IMPROVEMENT RETAIL—2.1% The Home Depot, Inc. 6,200 HOTELS RESORTS & CRUISE LINES—1.2% Royal Caribbean Cruises Ltd. 4,600 HOUSEHOLD PRODUCTS—1.3% The Procter & Gamble Co. 6,216 HYPERMARKETS & SUPER CENTERS—1.0% Wal-Mart Stores, Inc. 5,250 INDUSTRIAL CONGLOMERATES—2.1% General Electric Co. 27,600 INTEGRATED OIL & GAS—3.3% Exxon Mobil Corp. 10,850 806,698 Total SA# 7,150 319,676 INTEGRATED TELECOMMUNICATION SERVICES—3.0% AT&T, Inc. 10,250 333,945 Verizon Communications, Inc. 15,359 668,270 INTERNET SOFTWARE & SERVICES—3.5% Facebook, Inc., Cl. A* 3,400 305,660 Google, Inc., Cl. A* 700 446,859 Google, Inc., Cl. C* 701 426,502 INVESTMENT BANKING & BROKERAGE—2.2% Morgan Stanley 17,100 538,650 TD Ameritrade Holding Corp. 6,000 191,040 LEISURE FACILITIES—0.6% Six Flags Entertainment Corp. 4,600 MANAGED HEALTH CARE—2.0% Aetna, Inc. 3,050 333,700 UnitedHealth Group, Inc. 2,850 330,629 MOVIES & ENTERTAINMENT—1.1% The Walt Disney Co. 3,550 MULTI-LINE INSURANCE—0.8% Hartford Financial Services Group, Inc. 5,700 - 32 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE MULTI-UTILITIES—0.7% Sempra Energy 2,250 $ OIL & GAS EQUIPMENT & SERVICES—0.7% Halliburton Company 6,550 OIL & GAS EXPLORATION & PRODUCTION—1.0% ConocoPhillips 7,150 OIL, GAS & CONSUMABLE FUELS—0.4% The Williams Cos., Inc. 3,500 OTHER DIVERSIFIED FINANCIAL SERVICES—1.0% Bank of America Corp. 22,250 PACKAGED FOODS & MEATS—0.6% The Kraft Heinz Co. 3,072 PHARMACEUTICALS—8.5% Bristol-Myers Squibb Co. 9,000 532,800 Eli Lilly & Co. 7,050 590,014 GlaxoSmithKline PLC.# 5,700 219,165 Johnson & Johnson 6,900 644,115 Pfizer, Inc. 20,036 629,331 Roche Holding AG# 8,000 263,600 RAILROADS—1.1% CSX Corp. 14,050 RENEWABLE ELECTRICITY—0.3% TerraForm Global, Inc., Cl. A* ,(b) 7,509 45,008 TerraForm Power, Inc., Cl. A 4,800 68,256 RESTAURANTS—2.0% Darden Restaurants, Inc. 3,350 229,609 McDonald's Corp. 4,550 448,311 SECURITY & ALARM SERVICES—0.9% Tyco International PLC. 8,600 SEMICONDUCTOR EQUIPMENT—0.5% Kla-Tencor Corp. 3,450 SEMICONDUCTORS—2.6% Avago Technologies Ltd. 3,550 443,785 Intel Corp. 13,900 418,946 SOFT DRINKS—3.1% PepsiCo, Inc. 6,650 627,095 The Coca-Cola Co. 10,300 413,236 SPECIALIZED FINANCE—1.2% CME Group, Inc. 4,480 SYSTEMS SOFTWARE—2.7% Microsoft Corp. 20,550 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.3% Apple, Inc. 13,550 1,494,565 - 33 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—(CONT.) Seagate Technology PLC. 6,650 $ 297,920 TOBACCO—2.0% Altria Group, Inc. 12,650 TOTAL COMMON STOCKS (Cost $22,609,866) CONVERTIBLE PREFERRED STOCKS—0.7% SHARES VALUE PHARMACEUTICALS—0.7% Allergan PLC., 5.50%, 3/1/2018 260 (Cost $260,000) PREFERRED STOCKS—0.1% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 14,862 6,242 Choicestream, Inc., Cl. B* ,@,(a) 31,697 13,313 TOTAL PREFERRED STOCKS (Cost $30,903) MASTER LIMITED PARTNERSHIP—2.2% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.6% The Blackstone Group LP. 16,850 OIL & GAS STORAGE & TRANSPORTATION—0.6% Cheniere Energy Partners LP. 8,150 TOTAL MASTER LIMITED PARTNERSHIP (Cost $653,598) REAL ESTATE INVESTMENT TRUST—2.9% SHARES VALUE HEALTH CARE—1.0% Welltower, Inc. 4,750 MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 7,350 SPECIALIZED—1.3% Crown Castle International Corp. 2,800 220,836 Lamar Advertising Co., Cl. A 4,350 226,983 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $923,950) Total Investments (Cost $24,478,317) (c) 92.1 % Other Assets in Excess of Liabilities 7.9 % NET ASSETS 100.0 % $ - 34 - THE ALGER PORTFOLIOS | ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) Pursuant to Securities and Exchange Commission Rule 144A deemed illiquid until eligible for sale on January 27, 2016. Security was purchased on June 8, 2015 for a cost of $107,000 and represents 0.1% of the net assets of the Fund. (c) At September 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $24,435,612, amounted to $ 6,5 94 , 399 which consisted of aggregate gross unrealized appreciation of $7,756,142 and aggregate gross unrealized depreciation of $ 1,161,743 . * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 9/30/2015 Choicestream, Inc. 3/14/2014 $ % $ % Choicestream, Inc., Cl. A 12/17/2014 % % Choicestream, Inc., Cl. B 7/10/2014 % % Total $ 20,279 0.06 % See Notes to Financial Statements - 35 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) COMMON STOCKS—61.6% SHARES VALUE AEROSPACE & DEFENSE—3.2% General Dynamics Corp. 4,500 $ 620,775 Honeywell International, Inc. 12,100 1,145,749 The Boeing Co. 7,500 982,125 AIR FREIGHT & LOGISTICS—0.6% United Parcel Service, Inc., Cl. B 4,800 AIRPORT SERVICES—0.5% Macquarie Infrastructure Corp. 6,200 APPAREL RETAIL—1.0% L Brands, Inc. 3,800 342,494 VF Corp. 6,900 470,649 ASSET MANAGEMENT & CUSTODY BANKS—1.2% Ameriprise Financial, Inc. 2,500 272,825 BlackRock, Inc. 2,400 713,928 AUTO PARTS & EQUIPMENT—1.1% Delphi Automotive PLC. 9,200 699,568 Johnson Controls, Inc. 6,000 248,160 BIOTECHNOLOGY—1.1% Amgen, Inc. 2,400 331,968 Gilead Sciences, Inc. 5,800 569,502 BREWERS—0.6% Anheuser-Busch InBev SA# 1,900 202,008 Molson Coors Brewing Co., Cl. B 4,200 348,684 CABLE & SATELLITE—1.1% Comcast Corporation, Cl. A 16,803 CASINOS & GAMING—0.3% Las Vegas Sands Corp. 6,100 COMMUNICATIONS EQUIPMENT—1.3% Cisco Systems, Inc. 25,700 674,625 QUALCOMM, Inc. 7,700 413,721 CONSUMER ELECTRONICS—0.3% Garmin Ltd. 6,900 CONSUMER FINANCE—0.4% Discover Financial Services 7,000 DATA PROCESSING & OUTSOURCED SERVICES—0.4% Xerox Corp. 37,000 DIVERSIFIED BANKS—3.2% JPMorgan Chase & Co. 24,700 1,505,959 Wells Fargo & Co. 24,500 1,258,075 DIVERSIFIED CHEMICALS—0.5% The Dow Chemical Co. 10,100 - 36 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE DRUG RETAIL—1.5% CVS Caremark Corp. 9,600 $ 926,208 Walgreens Boots Alliance, Inc. 4,600 382,260 FERTILIZERS & AGRICULTURAL CHEMICALS—0.2% Potash Corporation of Saskatchewan, Inc. 8,600 HEALTH CARE EQUIPMENT—0.9% Becton Dickinson and Co. 3,300 437,778 St. Jude Medical, Inc. 5,000 315,450 HOME IMPROVEMENT RETAIL—1.5% The Home Depot, Inc. 11,300 HOTELS RESORTS & CRUISE LINES—0.9% Royal Caribbean Cruises Ltd. 8,700 HOUSEHOLD PRODUCTS—1.0% The Procter & Gamble Co. 11,300 HYPERMARKETS & SUPER CENTERS—0.7% Wal-Mart Stores, Inc. 9,200 INDUSTRIAL CONGLOMERATES—1.5% General Electric Co. 52,500 INTEGRATED OIL & GAS—2.4% Exxon Mobil Corp. 19,700 1,464,695 Total SA# 12,900 576,759 INTEGRATED TELECOMMUNICATION SERVICES—2.2% AT&T, Inc. 19,900 648,342 Verizon Communications, Inc. 28,708 1,249,085 INTERNET SOFTWARE & SERVICES—2.5% Facebook, Inc., Cl. A* 6,200 557,380 Google, Inc., Cl. A* 1,300 829,881 Google, Inc., Cl. C* 1,303 792,771 INVESTMENT BANKING & BROKERAGE—1.5% Morgan Stanley 30,900 973,350 TD Ameritrade Holding Corp. 10,900 347,056 LEISURE FACILITIES—0.4% Six Flags Entertainment Corp. 8,300 MANAGED HEALTH CARE—1.4% Aetna, Inc. 5,600 612,696 UnitedHealth Group, Inc. 5,100 591,651 MOVIES & ENTERTAINMENT—0.8% The Walt Disney Co. 6,500 MULTI-LINE INSURANCE—0.6% Hartford Financial Services Group, Inc. 10,400 MULTI-UTILITIES—0.5% Sempra Energy 4,100 - 37 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 11,700 $ OIL & GAS EXPLORATION & PRODUCTION—0.7% ConocoPhillips 12,600 OIL, GAS & CONSUMABLE FUELS—0.3% The Williams Cos., Inc. 6,300 OTHER DIVERSIFIED FINANCIAL SERVICES—0.7% Bank of America Corp. 40,800 PACKAGED FOODS & MEATS—0.5% The Kraft Heinz Co. 5,500 PHARMACEUTICALS—6.1% Bristol-Myers Squibb Co. 16,500 976,800 Eli Lilly & Co. 12,700 1,062,863 GlaxoSmithKline PLC.# 10,500 403,725 Johnson & Johnson 12,600 1,176,210 Pfizer, Inc. 35,789 1,124,133 Roche Holding AG# 14,800 487,660 RAILROADS—0.8% CSX Corp. 25,500 RENEWABLE ELECTRICITY—0.1% TerraForm Power, Inc., Cl. A 8,800 RESTAURANTS—1.5% Darden Restaurants, Inc. 6,000 411,240 McDonald's Corp. 8,900 876,917 SECURITY & ALARM SERVICES—0.6% Tyco International PLC. 15,600 SEMICONDUCTOR EQUIPMENT—0.4% Kla-Tencor Corp. 6,200 SEMICONDUCTORS—1.9% Avago Technologies Ltd. 6,600 825,066 Intel Corp. 25,200 759,528 SOFT DRINKS—2.2% PepsiCo, Inc. 12,200 1,150,460 The Coca-Cola Co. 18,900 758,268 SPECIALIZED FINANCE—0.9% CME Group, Inc. 8,000 SYSTEMS SOFTWARE—1.9% Microsoft Corp. 37,600 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.8% Apple, Inc. 24,600 2,713,380 Seagate Technology PLC. 11,600 519,680 - 38 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE TOBACCO—1.4% Altria Group, Inc. 22,600 $ TOTAL COMMON STOCKS (Cost $44,348,120) CONVERTIBLE PREFERRED STOCKS—0.5% SHARES VALUE PHARMACEUTICALS—0.5% Allergan PLC., 5.50%, 3/1/2018 470 (Cost $470,000) MASTER LIMITED PARTNERSHIP—1.6% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.1% The Blackstone Group LP. 30,000 OIL & GAS STORAGE & TRANSPORTATION—0.5% Cheniere Energy Partners LP. 14,700 TOTAL MASTER LIMITED PARTNERSHIP (Cost $1,173,192) REAL ESTATE INVESTMENT TRUST—2.1% SHARES VALUE HEALTH CARE—0.7% Welltower, Inc. 8,900 MORTGAGE—0.4% Blackstone Mortgage Trust, Inc., Cl. A 13,400 SPECIALIZED—1.0% Crown Castle International Corp. 5,100 402,237 Lamar Advertising Co., Cl. A 7,800 407,004 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,782,744) PRINCIPAL CORPORATE BONDS—29.6% AMOUNT VALUE AGRICULTURAL PRODUCTS—1.4% Cargill, Inc., 7.35%, 3/6/2019 (a) 1,000,000 COMMUNICATIONS EQUIPMENT—1.5% Cisco Systems, Inc., 3.63%, 3/4/2024 1,250,000 COMPUTER HARDWARE—4.5% Dell, Inc., 3.10%, 4/1/2016 1,750,000 1,752,188 Hewlett-Packard Co., 4.38%, 9/15/2021 2,000,000 2,092,930 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—2.0% John Deere Capital Corp., 2.75%, 3/15/2022 1,750,000 DIVERSIFIED BANKS—2.3% Wells Fargo & Co., 3.30%, 9/9/2024 2,000,000 INDUSTRIAL CONGLOMERATES—2.7% General Electric Capital Corp., 6.00%, 8/7/2019 2,000,000 INTEGRATED OIL & GAS—2.6% Total Capital SA, 4.45%, 6/24/2020 2,000,000 INTEGRATED TELECOMMUNICATION SERVICES—1.7% Verizon Communications, Inc., 5.15%, 9/15/2023 1,300,000 - 39 - THE ALGER PORTFOLIOS | ALGER BALANCED PORTFOLIO Schedule of Investments September 30, 2015 (Unaudited) (Continued) PRINCIPAL CORPORATE BONDS—(CONT.) AMOUNT VALUE INVESTMENT BANKING & BROKERAGE—2.0% The Goldman Sachs Group, Inc., 5.75%, 1/24/2022 1,500,000 $ IT CONSULTING & OTHER SERVICES—2.3% International Business Machines Corp., 7.00%, 10/30/2025 1,525,000 OTHER DIVERSIFIED FINANCIAL SERVICES—2.5% JPMorgan Chase & Co., 4.35%, 8/15/2021 2,000,000 PACKAGED FOODS & MEATS—2.3% Campbell Soup Co., 2.50%, 8/2/2022 2,000,000 SEMICONDUCTORS—1.8% Altera Corp., 4.10%, 11/15/2023 1,500,000 TOTAL CORPORATE BONDS (Cost $25,274,163) PRINCIPAL U.S. TREASURY OBLIGATIONS—1.1% AMOUNT VALUE 4.50%, 2/15/16 940,000 955,367 (Cost $948,991) Total Investments (Cost $73,997,210) (b) 96.5 % Other Assets in Excess of Liabilities 3.5 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers. These securities are however deemed to be liquid and represent 1.4% of the net assets of the Portfolio. (b) At September 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $73,923,956, amounted to $8,706,189 which consisted of aggregate gross unrealized appreciation of $ 1 1 , 014 ,283 and aggregate gross unrealized depreciation of $ 2,308, * Non-income producing security. See Notes to Financial Statements - 40 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Portfolios (the “Fund”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Fund operates as a series company currently issuing seven series of shares of beneficial interest: Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio (collectively the “Portfolios” and individually a “Portfolio”). Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio and Alger Small Cap Growth Portfolio invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Alger Growth & Income Portfolio’s investment objectives are capital appreciation and current income; and it also invests primarily in equity securities. Alger Balanced Portfolio’s investment objectives are current income and long-term capital appreciation which it seeks to achieve through investing in equity and fixed-income securities. Shares of the Portfolios are available to investment vehicles for variable annuity contracts and variable life insurance policies offered by separate accounts of life insurance companies, as well as qualified pension and retirement plans. Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio and Alger Mid Cap Growth Portfolio offer Class I-2 shares and Class S shares; each class has identical rights to assets and earnings except that only Class S shares have a plan of distribution and bear the related expenses. Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio offer only Class I-2 shares. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Portfolios value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Fund’s Board of Trustees. Investments of the Portfolios are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time) Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services - 41 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Portfolios invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that a Portfolio would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Portfolios. Unobservable inputs are inputs that reflect the Portfolios’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Portfolios’ own assump - tions in determining the fair value of investments) The Portfolios’ valuation techniques are generally consistent with either the market or income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs - 42 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Fund’s Board of Trustees (“Board”) and comprised of representatives of the Fund’s investment advisor. The Committee reports its valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Portfolios’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Portfolios will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. (c) Security Transactions and Investment Income: Security transactions are recorded on a trade date basis. Realized gains and losses from security transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Transactions: The books and records of the Portfolios are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the - 43 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the Statement of Operations. (e) Option Contracts: When a Portfolio writes an option, an amount equal to the premium received by the Portfolio is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Portfolio on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Portfolio has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Portfolio. The Portfolio as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Portfolios may also purchase put and call options. Each Portfolio pays a premium which is included in the Portfolio’s Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk of loss associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Fund Securities: The Portfolios may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of the Portfolio’s total assets, as defined in its prospectuses. The Portfolios earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Portfolio. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Portfolios may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Portfolios are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Portfolios. Collateral is returned to the borrower upon settlement of the loan. There were no securities loaned as of September 30, 2015. - 44 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) (g) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Portfolios on the ex-dividend date. Alger Growth & Income Portfolio declares and pays dividends from net investment income quarterly. The dividends from net investment income of the other Portfolios are declared and paid annually. With respect to all Portfolios, dividends from net realized gains, offset by any loss carryforward, are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of the Portfolio’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at fiscal year end and have no impact on the net asset value of the Portfolios and are designed to present the Portfolio’s capital accounts on a tax basis. (h) Federal Income Taxes: It is each Portfolio’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Portfolio maintains such compliance, no federal income tax provision is required. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes (“ASC 740”) requires the Portfolios to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Portfolios file income tax returns in the U.S. Federal jurisdiction, as well as the New York State and New York City jurisdictions. The statute of limitations on the Portfolios’ tax returns remains open for the tax years 2011-2014. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Fund accounts separately for the assets, liabilities and operations of each Portfolio. Expenses directly attributable to each Portfolio are charged to that Portfolio’s operations; expenses which are applicable to all Portfolios are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of - 45 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) each Portfolio are allocated among the Portfolio’s classes based on relative net assets, with the exception of distribution fees and transfer agency fees. (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. Actual results may differ from those estimates. NOTE 3 — Fair Value Measurements: The major categories of securities and their respective fair value inputs are detailed in each Portfolio’s Schedule of Investments. Based upon the nature, characteristics, and risks associated with their investments as of September 30, 2015, the Portfolios have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 111,134,571 $ 111,124,841 — $ 9,730 Consumer Staples 33,165,101 32,327,175 837,926 — Energy 8,729,995 8,729,995 — — Financials 14,745,297 14,745,297 — — Health Care 111,409,857 107,896,748 3,513,109 — Industrials 38,859,992 38,859,992 — — Information Technology 166,071,541 165,699,967 — 371,574 Materials 6,157,123 6,157,123 — — Telecommunication Services 5,856,767 5,856,767 — — Utilities 2,785,992 2,022,125 763,867 — TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 5,315,448 5,315,448 — — PREFERRED STOCKS Consumer Discretionary 270,930 — — 270,930 Health Care 787,097 — — 787,097 Information Technology 1,712,781 — — 1,712,781 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 4,012,826 4,012,826 — — TOTAL INVESTMENTS IN SECURITIES $ - 46 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Large Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 52,980,852 $ 52,974,346 — $ 6,506 Consumer Staples 31,925,242 30,113,511 1,811,731 — Energy 2,186,025 2,186,025 — — Financials 8,786,422 8,786,422 — — Health Care 62,692,268 62,692,268 — — Industrials 14,364,848 14,364,848 — — Information Technology 95,465,797 95,240,149 — 225,648 Telecommunication Services 3,671,137 3,671,137 — — Utilities 1,563,589 1,563,589 — — TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 4,912,017 4,912,017 — — PREFERRED STOCKS Consumer Discretionary 175,744 — — 175,744 Health Care 514,031 — — 514,031 Information Technology 1,040,148 — — 1,040,148 TOTAL PREFERRED STOCKS $ — — $ TOTAL INVESTMENTS IN SECURITIES $ - 47 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 35,696,446 $ 35,693,148 — $ 3,298 Consumer Staples 4,177,728 4,177,728 — — Energy 910,608 910,608 — — Financials 9,595,410 9,595,410 — — Health Care 18,653,032 18,653,032 — — Industrials 18,556,948 18,556,948 — — Information Technology 28,330,469 28,217,321 — 113,148 Materials 3,996,755 3,996,755 — — Telecommunication Services 2,210,014 2,210,014 — — Utilities 711,080 506,232 204,848 — TOTAL COMMON STOCKS $ PREFERRED STOCKS Consumer Discretionary 90,686 — — 90,686 Health Care 2,114,498 — — 2,114,498 Information Technology 521,613 — — 521,613 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 3,472,357 3,472,357 — — SPECIAL PURPOSE VEHICLE Financials 244,501 — — 244,501 TOTAL INVESTMENTS IN SECURITIES $ Alger SMid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 8,940,178 $ 8,940,178 — — Consumer Staples 1,193,393 1,193,393 — — Energy 337,558 337,558 — — Financials 1,844,979 1,844,979 — — Health Care 7,578,473 7,578,473 — — Industrials 5,493,397 5,493,397 — — Information Technology 7,330,680 7,296,318 — 34,362 Materials 1,807,288 1,807,288 — — Telecommunication Services 158,880 158,880 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Financials 174,066 174,066 — — PREFERRED STOCKS Health Care 173,242 — — 173,242 Information Technology 158,373 — — 158,373 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 1,057,009 1,057,009 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 48 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 28,894,084 $ 28,894,084 — — Consumer Staples 3,660,527 3,660,527 — — Energy 2,767,537 2,767,537 — — Financials 9,700,978 9,700,978 — — Health Care 72,372,299 72,372,299 — — Industrials 17,599,012 17,599,012 — — Information Technology 78,496,632 78,496,632 — — Materials 7,319,644 7,319,644 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 1,926,881 — — 1,926,881 REAL ESTATE INVESTMENT TRUST Financials 5,338,909 5,338,909 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 427,047 — — 427,047 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Growth & Income Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 4,144,549 $ 4,143,825 — $ 724 Consumer Staples 3,749,754 3,749,754 — — Energy 1,829,806 1,829,806 — — Financials 4,083,478 4,083,478 — — Health Care 4,453,425 4,453,425 — — Industrials 3,382,016 3,382,016 — — Information Technology 5,727,171 5,727,171 — — Materials 342,375 342,375 — — Telecommunication Services 1,002,215 1,002,215 — — Utilities 330,884 285,876 45,008 — TOTAL COMMON STOCKS $ CONVERTIBLE PREFERRED STOCKS Health Care 245,300 245,300 — — MASTER LIMITED PARTNERSHIP Energy 214,671 214,671 — — Financials 533,639 533,639 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Consumer Discretionary 19,555 — — 19,555 REAL ESTATE INVESTMENT TRUST Financials 971,173 971,173 — — TOTAL INVESTMENTS IN SECURITIES $ - 49 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Balanced Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 7,608,366 $ 7,608,366 — — Consumer Staples 6,794,968 6,794,968 — — Energy 3,291,500 3,291,500 — — Financials 7,288,819 7,288,819 — — Health Care 8,090,436 8,090,436 — — Industrials 6,217,229 6,217,229 — — Information Technology 10,420,218 10,420,218 — — Materials 604,970 604,970 — — Telecommunication Services 1,897,427 1,897,427 — — Utilities 521,688 521,688 — — TOTAL COMMON STOCKS $ $ — — CONVERTIBLE PREFERRED STOCKS Health Care 443,426 443,426 — — CORPORATE BONDS Consumer Staples 3,106,008 — 3,106,008 — Energy 2,209,348 — 2,209,348 — Financials 5,867,050 — 5,867,050 — Industrials 4,065,513 — 4,065,513 — Information Technology 8,691,509 — 8,691,509 — Telecommunication Services 1,438,460 — 1,438,460 — TOTAL CORPORATE BONDS $ — $ — MASTER LIMITED PARTNERSHIP Energy 387,198 387,198 — — Financials 950,100 950,100 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — REAL ESTATE INVESTMENT TRUST Financials 1,779,645 1,779,645 — — U.S. TREASURY OBLIGATIONS U.S. Government & Agency 955,367 — 955,367 — TOTAL INVESTMENTS IN SECURITIES $ $ $ — - 50 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Portfolio Common Stocks Opening balance at January 1, 2015 $ 267,154 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 114,150 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at September 30, 2015 381,304 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ 114,150 Alger Capital Appreciation Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 2,569,952 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 200,856 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at September 30, 2015 2,770,808 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ 200,856 - 51 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Large Cap Growth Portfolio Common Stocks Opening balance at January 1, 2015 $ 163,303 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 68,851 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at September 30, 2015 232,154 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ 68,851 Alger Large Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 1,622,800 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 107,123 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at September 30, 2015 1,729,923 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ 107,123 - 52 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2015 $ 81,951 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 34,495 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at September 30, 2015 116,446 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ 34,495 Alger Mid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 1,910,555 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 49,356 Purchases, issuances, sales, and settlements – Purchases 766,886 Issuances – Sales – Settlements – Closing balance at September 30, 2015 2,726,797 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ 49,356 - 53 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Mid Cap Growth Portfolio Vehicle Opening balance at January 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases, issuances, sales, and settlements – Purchases 244,501 Issuances – Sales – Settlements – Closing balance at September 30, 2015 244,501 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ – FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2015 $ 23,099 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 11,263 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at September 30, 2015 34,362 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ 11,263 - 54 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 254,430 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 29,417 Purchases, issuances, sales, and settlements – Purchases 47,768 Issuances – Sales – Settlements – Closing balance at September 30, 2015 331,615 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ 29,417 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 1,730,458 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (142,801) Purchases, issuances, sales, and settlements – Purchases 339,224 Issuances – Sales – Settlements – Closing balance at September 30, 2015 1,926,881 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ (142,801) - 55 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Small Cap Growth Portfolio Vehicle Opening balance at January 1, 2015 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments — Purchases, issuances, sales, and settlements – Purchases 427,047 Issuances – Sales – Settlements – Closing balance at September 30, 2015 427,047 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ — FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Portfolio Common Stocks Opening balance at January 1, 2015 $ 1,292 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (568) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at September 30, 2015 724 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ (568) - 56 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 34,919 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (15,364) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at September 30, 2015 19,555 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 9/30/2015 $ (15,364) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of September 30, 2015. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 57 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fair Value September 30, Valuation Unobservable 2015 Methodology Input Input/ Range Alger Capital Appreciation Portfolio Common Stocks $ 381,304 Income Discount Rate 10-40 % Approach Preferred Stocks $ 2,770,808 Income Discount Rate 10-40 % Approach Alger Large Cap Growth Portfolio Common Stocks $ 232,154 Income Discount Rate 10-40 % Approach Preferred Stocks $ 1,729,923 Income Discount Rate 10-40 % Approach Alger Mid Cap Growth Portfolio Common Stocks $ 116,446 Income Discount Rate 10-40 % Approach Preferred Stocks $ 2,726,797 Income Discount Rate 10-40 % Approach Special Purpose Vehicle $ 244,501 Cost Approach Purchase Price Cost Alger SMid Cap Growth Portfolio Common Stocks $ 34,362 Income Discount Rate 10 % Approach Preferred Stocks $ 331,615 Income Discount Rate 10-25 % Approach Alger Small Cap Growth Portfolio Preferred Stocks $ 1,926,881 Income Discount Rate 12-25 % Approach Special Purpose Vehicle $ 427,047 Cost Approach Purchase Price Cost Alger Growth & Income Portfolio Common Stocks $ 724 Income Discount Rate 40 % Approach Preferred Stocks $ 19,555 Income Discount Rate 40 % Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On September 30, 2015, there were no transfers of securities between Level 1 and Level 2. Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of September 30, 2015, such assets are categorized within the disclosure hierarchy as follows: - 58 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Portfolio $ 33,078,681 $ 33,078,681 — — Alger Large Cap Growth Portfolio 304 304 — — Alger Mid Cap Growth Portfolio 3,633,852 3,633,852 — — Alger SMid Cap Growth Portfolio 1,015,443 1,015,443 — — Alger Small Cap Growth Portfolio 2,224,955 2,224,955 — — Alger Growth & Income Portfolio 178,648 178,648 — — Alger Balanced Portfolio 2,901,424 2,901,424 — — Total $ $ — — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Forward currency contracts—In connection with portfolio purchases and sales of securities denominated in foreign currencies, the Funds may enter into forward currency contracts. Additionally, each Fund may enter into such contracts to economically hedge certain other foreign currency denominated investments. These contracts are valued at the current cost of covering or offsetting such contracts, and the related realized and unrealized foreign exchange gains and losses are included in the Statement of Operations. In the event that counterparties fail to settle these currency contracts or the related foreign security trades, a Fund could be exposed to foreign currency fluctuations. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended September 30, 2015, options were used in accordance with these objectives. - 59 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Portfolios’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no derivative transactions for the three months ended September 30, 2015. NOTE 5 — Holding of 5% Voting Securities: The company listed below was considered to be an affiliate of the Fund because the Fund owned 5% or more of the company’s voting securities during all or part of the period ended September 30, 2015. Purchase and sale transactions and dividend income earned during the period were as follows: Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ September Dividend Gain September Security Conversion Conversion 30, 2015 Income (Loss) 30, 2015 Alger Capital Appreciation Portfolio Common Stocks Choicestream, Inc.* 23,166 – – 23,166 – – 9,730 Preferred Stocks Choicestream, Inc. Class A & Class B* 645,071 – – 645,071 – – 270,930 Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ September Dividend Gain September Security Conversion Conversion 30, 2015 Income (Loss) 30, 2015 Alger Large Cap Growth Portfolio Common Stocks Choicestream, Inc.* 15,490 – – 15,490 – – 6,506 Preferred Stocks Choicestream, Inc. Class A & Class B* 418,439 – – 418,439 – – 175,744 Alger Mid Cap Growth Portfolio Common Stocks Choicestream, Inc.* 7,853 – – 7,853 – – 3,298 Preferred Stocks Choicestream, Inc. Class A & Class B* 215,920 – – 215,920 – – 90,686 Tolero Pharmaceuticals, Inc.* 356,682 – – 356,682 – – 1,075,789 Prosetta Biosciences, Inc.* – 170,419 – 170,419 – – 766,886 Alger SMid Cap Growth Portfolio - 60 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Preferred Stocks Prosetta Biosciences, Inc.* – 10,615 – 10,615 – – 47,768 Alger Small Cap Growth Portfolio Preferred Stocks Tolero Pharmaceuticals, Inc.* 244,116 – – 244,116 – – 736,278 Prosetta Biosciences, Inc.* – 75,383 – 75,383 – – 339,224 Alger Growth & Income Portfolio Common Stocks Choicestream, Inc.* 1,723 – – 1,723 – – 724 Preferred Stocks Choicestream, Inc. Class A & Class B* 45,659 – – 45,659 – – 19,555 * Non-income producing security. - 61 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 62 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Portfolios By /s/Hal Liebes Hal Liebes President Date: November 30, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: November 30, 2015 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: November 30, 2015 - 63 -
